*931
SUMMARY ORDER

Petitioner Xiu Hua Feng, a native and citizen of China, seeks review of the March 30, 2006 order of the BIA denying her motion to reopen. In re Xiu Hua Feng, No. A96 191 171 (B.I.A. Mar. 30, 2006). We assume the parties’ familiarity with the underlying facts and procedural history of the case.
We review the BIA’s denial of a motion to reopen for an abuse of discretion. See Ke Zhen Zhao v. U.S. Dep’t of Justice, 265 F.3d 83, 93 (2d Cir.2001). The BIA may properly deny a motion to reopen when the movant fails to present material, previously unavailable evidence, or fails to establish prima facie eligibility for the relief sought. 8 C.F.R. § 1003.2(c)(1); INS v. Abudu, 485 U.S. 94, 104-05, 108 S.Ct. 904, 99 L.Ed.2d 90 (1988).
Here, we find that the BIA did not abuse its discretion in denying Feng’s motion to reopen. The BIA reasonably declined to consider the evidence Feng submitted that predated the final order of removal, as there was no indication that such evidence was previously unavailable. See 8 C.F.R. § 1003.2(c)(1); Norani v. Gonzales, 451 F.3d 292, 294-95 (2d Cir.2006). Further, the BIA reasonably found that the remaining documents did not establish Feng’s prima facie eligibility for relief because they provided no basis on which to overturn the agency’s adverse credibility finding.
For the foregoing reasons, the petition for review is DENIED. Having completed our review, any stay of removal that the Court previously granted in this petition is VACATED, and any pending motion for a stay of removal in this petition is DISMISSED as moot. Any pending request for oral argument in this petition is DENIED in accordance with Federal Rule of Appellate Procedure 34(a)(2), and Second Circuit Local Rule 34(d)(1).